Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 1 of 26

EXhibitJ

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 2 of 26

 

From: David Tuma

Sent: Monday, January 13, 2014 6:36 PM

To: Sweeney, Joseph; Jean Wi|son

Subject: RE: Case Update: MIME603741 - XA Imp|ementation

Ok, that's what |just wanted to know.
| Wi|l check back with you on Wednesdav.

Thanks,
David.

V\
\l

David Tuma

Creative |T Consu|ting, LLC
dtuma@creativeitconsu@g.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweenev, Joseph [mai|to:Joseph.Sweenev@windstream.com]
Sent: N|onday, Januarv 13, 2014 2:04 P|V|

To: David Tuma; lean Wi|son

Subject: RE: Case Update: |V|||V|E603741 - XA |mp|ementation

David,

|'m currently working with my admin staff to finish getting all the folders imported at the moment. | hope to have an
update for you short|y.

Thanks,

Joseph Sweeney

Cl`;‘.;` Deta Tier 2 § ‘J\!indstrean'. Eue.me'ss .'.~ios't`c::g Suppunt
01 800.316.4531,1 |f;877.317.1242
Josenh.Sweenev@windstream.com | windstreamh_gsmw_g_oom

From: David Tuma |mai|to:dtuma@creaiiveitconsu|ting.com]
Sent: Monday, January 13, 2014 1:54 PM

To: Sweenev, Joseph; Jean Wi|son

Subject: FW: Case Update: MIME603741 - XA Imp|ementation

loseph,

Anv update on the below items | sent vou on Fridav (| believe vou are OUT on Friday’s though, or it was just past
Fridav?).

|n either case:

Can you give me an update on the below mentioned items?

CREAT|VE lT - 00871

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 3 of 26

|'m working for, and AT the client site on This Wednesday, and | was hoping for a conference call with you about the
items.

Thanks,
David

fl
ll

David Tuma

Creative |T Consu|ting, LLC
dtuma@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: David Tuma

Sent: Friday, January 10, 2014 10:18 A|V|

To: 'Sweeney, Joseph'

Cc: Jean Wi|son

$ubject: RE: Case Update: M|ME603741 - XA |mp|ementation

YES, Jean Wi|son AND Joseph Wagner AND me for the OWner/Pub|ishing Editor (FULL rights) if possible... if you have to
create a David Tuma mailbox for that, please do so.. | can change my password later for that.

AND NO, ‘jean wilson' was NOT the 'owner' of all the public folders. We had different employees responsible for
managing different public folders.

Do we need to adjust our current security and have 'Jean Wilson' as the owner so that you can pull a|| the public folder
data using her credentials?

Or the 'mai|boxmover' account added somehow?

Some points:

-how are we with the public folders data pul|?

-|*m having issues with ’directory |ink’... it instal|s, but | don’t see any objects on the web Contro| Panel.

-|V|ai|box/Pub|ic folder data check: Can you see the total number of items and N|B size of the users and public

folders? l'd like to do a reference check against our server to see if we actually pulled ALL data for every user and for the
public folders?

|'ve attached TWO spreadsheets with OUR tota|s. Can you check against the totals on your server?

Note: the mailbox count is as of 12/13/13 and the public folder count is as of Today 1/10/14

Let us know,
David

fl
ll

David Tuma
Creative |T Consu|ting, LLC
dtuma@creativeitconsu|ting.com

 

CREAT|VE lT - 00872

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 4 of 26

Phone: 312-493-4781
Fax: 312-528-9221

From: Sweeney, Joseph [mailtonoseph.Sweeney@windstream,com]
Sent: Thursday, January 09, 2014 3:13 P|V|

To: David Tuma

Subject: RE: Case Update: |V|||V|E603741 - XA implementation

 

Hel|o David,

For user `|ean@expageng.com supposed to have publishing editor rights for every one of the top level public folders and
does she currently have publishes rights on your current exchange?

Thank you,
Joe

From: David Tuma imai|to:dtuma@creativeitconsu|tinq.comi
Sent: Wednesday, January 08, 2014 12:17 PM

To: Sweeney, Joseph

Subject: RE: Case Update: MIME603741 - XA Imp|ementation

 

|m at the client office now, tried calling you, got voicemail..
Email me when it's O|< to ca|l.
Thanks

|tems for discussion:

-Account Access (|ogin to intermedia.net)

-how to connect outlook and mobile devices to new mailboxes

-Pub|ic Fo|ders sync

-Active Directory setup

-|V|X changes (how will this affect current mai|.expagency.com/exchange OWA and Active Sync users

From: Sweeney, Joseph ]m_ai|to:Joseph.Sweenev@windstream.com]
Sent: Wednesday, January 8, 2014 7:44 AM

To: David Tuma

Subject: RE: Case Update: |V||ME603741 - XA implementation

Hel|o David,

Sorry | didn't get back to you yesterday. | wasn't in the office. As to your question about customizing webmai| with the
watermark and the company logo, unfortunately that is not a customizab|e option on our server due to its shared
environment The initial data sync has been completed as we||. The next phase in the migration will be mail flow
redirection. The N|X records that we use east.smtp.exch029.serverdata.net

and west.smtp.exch029.serverdata.net. We can go over all that during are call later today. P|ease feel free to call me
directly at 866-542-9701 ext 47030 anytime to discuss this.

Thanks,

Joseph Sweeney

CF€C Data Tier 2 | ‘»Nindstream Business Hosting Support
o; 800_316.4581,1 }f: 8?7.817_1242
Joseph.Sweenev@windstream.com | windstreamhostind_com

CREAT|VE lT - 00873

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 5 of 26

From: David Tuma |mai|to:dtuma@creaiiveitconsulting.com]
Sent: Tue£day, January 07, 2014 12:35 AM

To: Sweeney, Joseph

Subjecl:: RE: Case Update: MIME603741 - XA Implementation

As a completely separate side note:

For the new OWA in 2010, do you allow, or can you customize the WEB interface like l was allowed to do in 2003?
Company logo in corner, and watermark background?

Like this:

CREAT|VE lT - 00874

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 6 of 26

 
 

6 _-" @ httPI-"'-"niall"?-"PaBE"CY-C°m-""EXCH3*` 10 ' o @ lv‘|i~:rosoft Out|oochebAc... ii

 

 

n file §dit yiew ngorites Iools delp
§§ * BA § Brother4150 ciChase `§_1 Cisco Router § Comcast Router §] EnGenius m Google @lDOT 0 LogMeln l

 

      
 

DFalders 0 i_*__l ;=j."liii_=.'il\i'-;l
' ij § Administrator ' D| pmm
§ Ca|erldar
331 contacts 3
§ m
|:D Draf{s
la L.”'___z] Inbox (1092)
' §§ Joumal
[`__a Junk E»mail
LL[ Notes
L'§ C'Iutbox
1:1 RSS Feeds
[:~1 Sent Items
;g,_=-| Suggested Contacbs
'Il |:] Sync Issucs
§ Tasl<s

 

 

l 5uhject

 

test

 

test

To: David Tuma; gaston.lau@fourseasons.com
Cc:

From: David Tuma [mai|to:dtuma@creativeitconsu|t]`ng.com]
Sent: Wednesday, August 21r 2013 10:45 AM

To: Administrator

Subject: FW: RE:

(

 

 

 

fl
ll

David Tuma
Creative |T Consu|ting, LLC

CREAT|VE lT - 00875

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 7 of 26

dtuma@creativeitconsu|ting.com
Phone: 312-493-4781
Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:Joseph.Sweeney@windstream,com]
Sent: Monday, January 06, 2014 2:20 P|Vl

To: David Tuma

Subject: RE: Case Update: MllVlE603741 - XA implementation

 

What time did you want to set the call up for Wednesday. l will be in from Barn to 5pm Eastern time. After the data pull
then we can start moving forward with Active Directory. Then we will get mimecast setup.

From: David Tuma |mailbo:dtuma@crealiveitconsulljng.com]
Sent: Monday, January 06, 2014 3:17 PM

To: Sweeney, Joseph; cdickey@mimecast.com
Cc: jean@expagengy.gom; Strunk, Tracy Marie; Mcswiney, Mike; Graham, Mary
Subject: RE: Case Update: MIME603741 - XA Imp|ementation

Joseph,

How is the data pull going?

| will be following up with you on Wednesday with a CALL to you.

|'m hoping that l can obtain the ’login' credentials to our account, apply the correct ‘domain names' on the mailboxes
and also obtain information about connecting 'outlook, iphone, android' devices. So that we can start setting up
separate outlook profile and mobile device accounts for all our employees.

Next we need to explore the properties of the mailboxes, as some have forwarding setup on them, full mailbox access to
other users, (did that information pull as well??)

AND linking up with Active Directory as we|l.

And in final part: setup the mimecast.

Thanks,
David

ll
il

David Tuma

Creative |T Consulting, LLC
dtuma@creativeitconsu@g.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:Joseph.Sweeney@windstream.com]

Sent: Thursday, January 02, 2014 4:08 P|V|

To: David Tuma; cdickey@mimecast.com

Cc: iean@expagency.com: Strunk, Tracy |Vlarie; Mcswiney, Nlike; Graham, Mary
Subject: RE: Case Update: M||V|E603741 - XA implementation

 

Hello David,

CREAT|VE lT - 00876

Case 1:15-cv-05814-.]PO Document 139-10 Filed 11/26/18 Page 8 of 26

lust would like to let you know that all the users are now created. The initial data pull is still happening. Unfortunately l
will be out of the office tommorow, but l will send you an update via e-mail on Sunday on the progress.

Thank you,

Joseph vaeeney

CRC D;-]ta Tier 2 `| ‘-."Llindstream Buséness floating Supporl
oz 800.316.4581,1 |f; 877.817_1242
Joseph.Sweenev@windstream.com | windstreamhostinq.com

 

From: David Tuma imai|to:dtLLma@creativeitconsu|tinq.com]
Sent: Thursdav, January 02, 2014 10:17 AM

To: Sweeney, Joseph; cdickey@mimecast.gom
Cc: jearwm~@e_!ageggh_cgm; Strunk, Tracy Marie; Mcswiney, Mi|<e; Graham, Mary
Subject: RE: Case Update: MIME603741 - XA Imp|ementation

Joseph,

P|ease do what you can without my assistance today.

l'm at client appointments today all day and also our 1 foot of snow accumulation is not helping.
|f you really do need to talk to me today, | can call later in the afternoon.

|f you can create all the mailboxes based on the current exchange setup, sync passwords with active directory, do an
initial sync, etc. Anything and everything you can do.
l can block out some time tomorrow afternoon to help out in any way as we|l.

Thank you,

Vl
ll

David Tuma

Creative lT Consulting, LLC
dtuma@creativeitconsu@g.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:Joseph.Sweeney@windstream.com]

Sent: Thursday, January 02, 2014 9:09 A|‘vi

To: David Tuma; cdickey@mimecasttcom

Cc: iean@expagen<_:y.com; Strunk, Tracy Marie; Mcswiney, |V|ike; Graham, N|ary
Subject: RE: Case Update: |V|||VlE603741 - XA implementation

 

Hello David,

l‘rn now able to connect to your server since we opened those ports. l'm at the point to create the users. l would highly
recommend doing the initial sync at this point. Also you had stated that you are using active directory. Did you want
your active directory to be able to sync up with the new exchange server? lf so there are some steps that l would like to

talk to you about on how to do so.

Thanks,

Joseph Sweeney

CREAT|VE lT - 00877

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18

CRC Data 'i'iea' 2 l Winr_lstrearr. Eus:ness i~lostcng Suppori
oz 800.316.4581,1 |f; 877.61?_1242
Joseph.Sweenev@windstream.com | vLindslreamhostin-:;_com

From: David Tuma |maiito:dtuma@creaiiveitconsu|ting.com]

Sent: Thursday, January 02, 2014 9:51 AM

To: Sweenev, Joseph; cdickey@mimgast.cgm

Cc: jgan@gxpagengy.com; Strunk, Tracy Man°e; Mcswiney, Mike; Graham, Mary
Subject: RE: Case Update: MIME603741 - XA Impiementation

Joseph,

Page 9 of 26

What’s the status with what you were trying to do (in regards to opening the ports, trying to te|net into our system,

etc)?
What are the next steps that will need my involvement?
i just need to plan and adjust my schedule accordingly so that l may be available.

Thanks,
David

fl
ii

David Tuma

Creative lT Consu|ting, LLC
dtuma@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph ]m_ailto:Joseph.Sweenev@windstream.com]

Sent: Tuesday, December 31, 2013 3:31 P|V|

To: David Tuma; cdickey@mimecast.com

Cc: iean@expagengy.com; Strunk, Tracy |Vlarie; lvicswiney, N|ike; Graham, lviary
Subject: RE: Case Update: M|ME603741 - XA implementation

Daivd,

You are safe to assume to set that up after exchange. We will set that up at the time when we change over your lV|X
records. Also as per are converstation earlier, looks like we are going to need a bigger port range open on your

firewall. We would need to open ports 1-65500.

Thanks,

Joseph Sweeney

CRC Data Tier 21 Windstc'r-.an-. F!usiness Hosting Suppon
o_ 800_316_458'1,1 |f; 877_6'1?.'1242
Joseph.Sweeney@Windstream.com | windsil'eamhosiind_co_l]]

From: David Tuma |mailbo:dtuma@creai]`veitconsuiijng.gom|
Sent: Tuc-Eciay, December 31, 2013 3:58 PM

To: cgickey@mimecast.com; Sweeney, Joseph
Cc: jean@expagen§y.ggm; Strunk, Tracy Marie; Mcswiney, Mike; Graham, Mary
Subject: RE: Case Update: MIME603741 - XA Imp|ementation

8

CREAT|VE lT - 00878

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 10 of 26

joseph, and anybody else at Windstream.

Am | safe to assume, this needs to be done Ai-TER hosted exchange has been setup with you?
As, | do not know what the ”inbound smart host' is/wil| be with Windstream’s hosted exchange

Thanks,
David

fl
\i

David Tuma

Creative lT Consulting, LLC
dtuma@creativeitconsu|tin_g.com
Phone: 312-493-4781

Fax: 312-528-9221

From: cdickey@mimecast.com [mailto:cdickey@mimecast.com]

Sent: Tuesday, December 31, 2013 2:51 Pl\/l

To: David Tuma

Cc: je_an@expagency.com; Tracy.Strunk@windstream.com; Nlike.Mcswiney@windstream.com;
Marv.Graham@windstream.com

Subject: RE: Case Update: MlME603741 - XA implementation

 

in order to get XA setup with lviimecast, someone will need to follow the Request for information link that i sent out in
the welcome message at the beginning of this thread and fill out the information about XA's mail environment in lieu of
lnbound/Outbound lP addresses, just enter 0.0.0.0. P|ease include the inbound Smart host name they currently use for
their mail as well as all domains owned by them.

Chi'iStOpher Dickey m'_ wi vw~.fw.mimecast.com
implementation Engineer pi +1 731 996 5340 Address click here

mimecast mln®g

unified entail management

 

From: Gambrei|, l<aren [Mito:Karen.Gambre||@windstream.com]

Sent: Monday, December 30, 2013 8:53 PM

To: d um crea iveitconsuitin .com

Cc: Christopher Dickey; jean@expagengy.gom; Strunk, Tracy Marie; Mcswiney, Mike; Graham, Mary
Subject: RE: Case Update: MIME603741 - XA Impiementation

Adding iViike iVicSwiney and iViary Graham

From: dtuma@creativeitconsuitinci.com [Hla_i|to:dtuma@creativeitconsu|tinq.com]
Sent: Monday, December 30, 2013 6:07 PM
To: Gambre||, Karen; Strunk, Tracy Marie

CREAT|VE lT - 00879

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 11 of 26

Cc: Strunk, Tracy Marie; cdickey@mimecast.com; ]`ean@expagengy.com
Subject: RE: Case Update: MIME603741 - XA Impiementation

Christopher... all good questions to which we do NOT have the answers for.

We are currently in process ofjust setting up 'l'iosted exchange' services with Windstream.
l think that ‘mimecast’ involvement is NOT required until ‘hosted exchange' has been setup with windstream?
AND, it should be Windstream corresponding with you about your questions and NOT us?

Let me know if the above statement is accurate.
Thanks,
David

V\
ii

David Tuma

Creative |T Consu|ting, LLC
dtuma@creativeitconsulting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: |<aren.Gambre||@windstream.com [mai|to:Karen.Gambre|i@windstream.com]
Sent: Monday, December 30, 2013 4:49 P|Vi

To: David Tuma

Cc: Tracy.Strunk@windstream.com

Subject: RE: Case Update: Mi|V|E603741 - XA implementation

 

David,
RF| (Request for information):

$tep 1 : Reguest for lnformotion

ln order for us to create your organize tion's online account, we need to collect some information on your email
infrastructure, such as sending/receiving lP address and email domain names.

Please complete our online Reguest for information form. lt's important to provide this information so we can get you up
and running.

Once we have received all the information, we can create your account and move onto 5 tep 2.

Should you have any extra rules or policies, please communicate these With the connect teom, and they will endeavor
to assist you in setting these up.

lf you have any queries or issues, please contact me directly, or any of the Mimecast Connect Team on the numbers
provided below.

Kind regards,
Christopher Dicl<ey

From: dtuma@creativeitconsuitina.com [maiito:dtuma@creativeitconsgiting.cgm|
10

CREAT|VE lT - 00880

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 12 of 26

Sent: Monday, December 30, 2013 5:34 PM

To: Gambreii, Karen; Strunk, Tracy Marie

Cc: Strunk, Tracy Marie

Subject: RE: Case Update: MIME603741 - XA Impiementation

Whatisa RF|?

V`l
ii

David Tuma

Creative |T Consu|ting, LLC
dtuma@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Christopher Dickey [m_ailto:cdickev@mimecast.coml
Sent: N|onday, December 30, 2013 4:22 P|Vl

To: Karen.Gambrell@windstream.com

Cc: Tracv.Strunk@windstream.com; David Tuma

Subject: RE: Case Update: |V|llViE603741 - XA implementation

l checked and to date, there is no RF| associated With this account.

Christopher Dickey in: w: www.mimecast_com
implementation Engineer p: +1 781 996 5340 Address clic|-< here

mimeca'_=,'t' mEll-EJ

unified small management

 

From: Karen.Gambre|i@windstreaj'n.com [maiito:Karen.Gambreii@windstream.com]
Sent: Monday, December 30, 2013 5:12 PM

To: Christopher Dickey

Cc: Tracv.Strunk@windstream.com; dtuma@creativeitconsu|tina.com

Subject: RE: Case Update: MIME603741 - XA Imp|ementation

Christopher,

The below emaii and all correspondence should go directly to David Tuma iincluded in the cc). He is the contact for XA
Exchange. P|ease verify that Mimecast has not already received this information.

P|ease continue to copy Tracey Strunk and me on additional correspondence.
Thank you,

Karen

From: cdickey@mimecast.com |mai|to:cdic@y@mimecast.com|

11

CREAT|VE lT - 00881

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 13 of 26

Sent: Monday, December 30, 2013 5:07 PM
To: Gambreii, Karen; Strunk, Tracy Marie
Subject: RE: Case Update: MIME603741 - XA Impiernentation

l need someone to fill out the RF| and submit it so l can build the actual account.

ChriSfOpheF Dickey m; w; www.mimecast.com
implementation Engineer p: +1 701 996 5340 Address click here

mimecast EEIIIE]

andrea ema.i management

 

From: Karen.Gambre|l@windstream.com [mai|to:Karen.Gambreli@windstream.com]
Sent: Monday, December 30, 2013 5:04 PM

To: Christopher Dickey

Subject: RE: Case Update: MIME603741 - XA Impiementation

Christopher,
This case is already being worked by Michael DeFusco. Do you need additional information from the customer?

|<aren

From: Christopher Dickey |maiito:cdickey@mimecast.com]
Sent: Monday, December 30, 2013 5:02 PM

To: Gambre|i, Karen; Strunk, Tracy Marie
Subjecl'.: Case Update: MIME603741 - XA Impiementation

 

r.-, nmmmmw~¢mm-»¢-_wmim¢.imn»¢

 

 

 

Update for Case #MIM E603741 - "XA Implementation"

 

 

 

 

Dear Karen Gambrel|,
Congratulations on yourfirst step towards taking full control of your emai| environment!

Mimecast provides unified emai| management with a single on|ine Software-as-a-Service (SaaS) solution, so
you don’t need to install any new software or hardware.

lt takes just 7 steps to get you connected:

12

CREAT|VE lT - 00882

Case 1:15-cv-05814-.]PO Document139-10 Fiied 11/26/18 Page 14 of 26
CONNECT STEPS

Step 1: Request for information

Step 2: iViimecast Account Creation

Step 3: Sending Email Out Through Mimecast (Firewa|ls & SMTP Connectors)
Step 4: Recipient Validation and Journa|ing

Step 5: A||owing Mimecast to Accept iViail on Your Behalf (iViX Records)

Step 6: Firewall Lockdown

Step 7: Confirmation of Connection

Our Con necting to Mimecast - implementation Guide contains detailed information on each of these steps.

 

Step 1 : Reguest for information

ln order for us to create your organization's online account, we need to collect some information on your
emai| infrastructure, such as sending/receiving iP address and emai| domain names.

P|ease complete our online Reguest for information form. it’s important to provide this information so we
can get you up and running.

Once we have received all the information, we can create your account and move onto Step 2.

Should you have any extra rules or policies, please communicate these with the connect team, and they
will endeavor to assist you in setting these up.

lf you have any queries or issues, please contact me directly, or any of the |Viimecast Con nect Team on the
numbers provided below.

Kind rega rds,
Christopher Dickey

Mimecast North America, inc.
480 P|easa nt Street
Watertown, iViA 02472
781-996~5340

1800 660 1194 (Loca|)

 

Disl:laimer

The information contained in this communication from the sender is confidential and may be legally privileged. lt is intended solely for use
by the intended recipient and others authorized to receive it. If you are not the intended recipient you are hereby notified that any
disclosure, copying, distribution or taking action in reliance of the contents of this information is strictly prohibited and may be unlawful.
Mirnecast Ltd. is a company registered in England and Wa|es with the company number 4698693 VAT No. GB 832 51?9 29

Registered Office;2-8 Balfe Street, London, Nl QEG

Email l-`\ddress: info@mimecasl:.cogg

 

 

This email message and any attachments are for the sole use of the intended recipient(s). Any unauthorized
review, use, disclosure or distribution is prohibited If` you are not the intended recipient, please contact the
sender by reply email and destroy all copies of the original message and any attachments

13

CREAT|VE lT - 00883

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 15 of 26

 

From: David Tuma

Sent: Wednesday, February 19, 2014 2:16 PM
To: Jean Wi|son

Subject: FW: XA project

iean,

Once again from ioseph Sweeney... 'P|ease ho|d, | will call you back once | talk to an Admin'.
| told him that HE has to find a solution, and that | cannot do the work on it myse|f.
Let me know if you get any feedback on your side regarding if we can talk directly to the 'Admin’ there.

iTYL,
David

ll
il

David Tuma

Creative |T Consulting, LLC
dtuma@creativeitconsulting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: David Tuma

Sent: Wednesday, February 19, 2014 12:50 P|V|
To: 'Sweeney, Joseph'

Subject: RE: XA project

Joe and Jean are currently the users l'm working with.

But the scenario is awfu|.

Jean's OST file is up to BBGB now, when in fact the online mailbox shows only at 17gb and it was 14gb on our server
prior to data migration.

Simi|ar issue with Joe, but his issue is even greater.

The amount of data on OUR server for his mailbox shows as 615mb.... Then you migrated that data to your server and it
shows as ZOGB!!!! WTF!!!!

Something AWFUL must have happened with the multiple data pulls that were done.
| have Joe, and lean working on their desktop computers in ‘non cached' mode right now, as outlook was never finishes
synchronizing... and in fact freezes up their computer if trying to open the OST files.... And their |aptops ran out of space

trying to fit the BSgb and 20gb OST files on there.

We need to taik,
P|ease call me now on my cell number.

CREAT|VE lT - 01074

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 16 of 26

71
ll

David Tuma

Creative lT Consu|ting, LLC
dtuma@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: Sweeney, Joseph [m_ai|to:Joseph.Sweeney@windstream.coml
Sent: Wednesday, February 19, 2014 11:09 AM

To: David Tuma

Cc: Jean Wi|son

$ubject: RE: XA project

Hello David,

| was just made aware that some of your users outlook profiles are resyncing constant|y? When speaking with Joe
Wagner he had mentioned that this is happening to multiple users. Are you able to provide a list of a couple users that
this is happening to? |f your turn of cache mode that should stop that from happening as we|l. P|ease let me know if this
works for you.

Thank you,

Joseph Sweeney

CRC Data Tier 2 | Windstream Business Hostin_g Snpport
o: 800.316.4581.1 |f; 8?'?.817.1242
Joseph.Sweeney@windstream.com | windstreamhosiino,com

 

From: David Tuma [mai|to:dtuma@creaiiveitconsu|tinq.comi
Sent: Wednesday, February 19, 2014 12:46 AM

To: Sweeney, JoSeph

Cc: Jean Wi|son

Subject: RE: XA project

Hi Joseph,
Sorry, a few more simple question:

-OWA: users saying it kicks them out like after 15 minutes. What are the options to stay logged in for hours without
being kicked off?

-web site redirecting: any issues if we purchase a domain (ex: xawebmai|.com) and do website forwarding to the
https://exchange.windstreamhosting.com/mai| site? just to make webmai| access a bit more ’branded' and easier for
users to remember to get to.

That's it for now.

Thanks,
David

CREAT|VE lT - 01075

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 17 of 26

fl
il

David Tuma

Creative |T Consu|ting, LLC
dtuma@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: Sweeney, Joseph ]m_ailto:Joseph.Sweeney@windstream.coml
Sent: Tuesday, February 18, 2014 4:04 PN|

To: David Tuma

$ubject: RE: XA project

Email Archiving.
http:Hexchange.windstreamhostino.com!supportikbiviewKBArlic|e.asp?id=1685

 

From: David Tuma |mailto:dtuma@creaijveitconsulting.com]
Sent: Tuesday, February 18, 2014 4:53 PM

To: Sweeney, Joseph
Subject: RE: XA project

Can u call my cell within 10 min?
312-493-4'}'81. Just for a recap

Sent from my Sony XperiaTM smartphone

---- Sweeney, Joseph wrote ----

A|| of the users just finished. | rerunning the few again that ran before the mail flow was turned off right now. Those
include: Aya Cody, Phil|ip, backupexec, Nico|e Pecha, feedback, Fu|tons Bar, Tay|or Parmacek, Kie| Guba, Darren

Andereck.

Joe

From: David Tuma |mai|1§:dtuma@creag`veitgonsu|ting.goml
Sent: Tuc-sday, February 18, 2014 2:08 PM

To: Sweeney, Joseph
Subject: RE: XA project

So, how about now?
|f Jessie is not done, make her priority.
Then Mia, Mike, Natallia

From: 5weeney, Joseph [mai|to:ioseph.Sweeney@windstream.com]
Sent: Tuesday, February 18, 2014 11:13 A|V|

 

CREAT|VE lT - 01076

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 18 of 26

To: David Tuma
Subject: RE: XA project

User still have to go. If you need to increase the priority on any of these users please let me know.

Luci||e Hansen
USA Network
Jessie Lomma
Administrator
Maissah Arnin
Alia Rajput
xaguest

Info At Experientia| Agency
info studioagdesign
C|aire Frederick
inquiries

Ron Burl<hardt
Nico|e Pernice
Eyann Scibek
Michelle Pavlack
|<aye Johnson
Ashley Boll
Sophia Pa|iov
Christy Srnith
Megan Parkins
leffrey Dev|in
Asma Guernah
Gina Stefani

Mia Blagsvedt
lim Ennis
savethedate

Se Hee Choe
USA Network
Dawn Benner
Mike Day
Nata|lia Tsynkevich
XA RSVP

A|yce Bonnar
Remigio Gudin

As for prompts l would like to make sure auto discover is working properly Can you follow the steps in this artic|e:
httperxchanoe.windstreamhostino.corn/supoort/kb/view|(BArtic|e.asp?id=2445

Thank you.

Joseph Sweeney

CE?C Daia 'iier jt j thiincisir'¢;‘-_'nn E»_isniess i-:os.iin-.] Snppori
o. 300.316.458'1,1 |f- await '|2.’.2
Joseph.Sweeney@windstream.com | windstreamhosiingcom

 

From: David Tuma imai|to:dtuma@creativeitconsuiti_no.com]
Sent: Tuesday, February 18, 2014 11:49 AM

To: Sweeney, Joseph

Subject: RE: XA project

CREATIVE lT - 01077

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 19 of 26

No cell signal in skyscraper.
3 i 2-23 9-23 69

Sent ii'om my Sony XperiaTM smartphone

---- Sweeney, Joseph wrote ----

Hello David,

What number do you want me to call you on? i've been trying to reach you on 312-493-4781.

From: David Tu ma imai|to:dtuma@creativeitconsu|tino.comi
Sent: Tuesday, February 18, 2014 11:37 AM

To: David Tuma; Sweeney, Joseph

Subject: RE: XA project

 

Call me please1 users screaming at me they still don't see email from Friday noon to Monday noon.
One specific user screaming the most Elizabeth I-lammel.

Sent from my Sony Xperia'““l smartphone

---- Sweeney, Joseph wrote ----

Text record should be
"v:spfl include:spf.serverdata.net "‘al|"

From: David Tuma |maiim:dtuma@c@aijveitgonsu|g‘ng.com|
Sent: Monday, February 17, 2014 1:38 PM

To: Sweeney, Joseph

Subject: RE: XA project

The phones are labeled wrong here:
P|ease use: 312-239-2369

From: Sweeney, Joseph |rnailto:Joseph.Sweeney@windstream.com]
Sent: N|onday, February 17, 2014 8:26 Ai`vi

To: David Tuma

Subject: RE: XA project

Hello David,

Do you know what time that you wanted to do the cutover?

Thanks,
joe

CREATIVE lT - 01078

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 20 of 26

From: David Tuma |mailbo:dtuma@creatjveitconsuliing.com]
Sent: Sunday, February 16, 2014 5:20 PM

To: Sweeney, Joseph

Subject: RE: XA project

Fyi.. l had no return call from COO about the desired cutover.

l'm just scheduling it for tomorrow.. |'ll talk to them at that time, and pick a cutover time.
Talk to you lVlonday,

David

71
ti

David Tuma

Creative lT Consulting, LLC
dturna@creativeitconsulting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:loseph.Sweeney@windstream.com]
Sent: Sunday, February 16, 2014 1:03 P|V|

To: David Tuma

Subject: RE: XA project

 

htip:iiexchanqe.windstreamhostino.oomisu_pportikbfvieWKBAttiClt-‘:.aSp?id=1244
Spam Settings

From: David Tuma [mai|to:dtuma@creatjveitconsul‘dnq.com]
Sent: Sunday, February 16, 2014 11:57 AM

To: Sweeney, Joseph

Cc: Jean Wi|son

subject: RE: xA project

 

Hi Joseph,

l will call you later today.

We will not be doing the cutover today, but tomorrow morning.

There must have been a misunderstanding about the 'forwarding’, as Jason said it is NOT a 'forwarding of a copy' of
incoming messages from your system to ours, but rather a 'redirect’.

This caused MA.|OR problems for us from Thursday night to Friday morning, as NONE of the email that came lN to your
system, was forwarded to ours. Additionally, apparently the ‘redirect' was not turned on Thursday night {forgotten, or
a g|itch), and we missed a lot of email and caused hours of extra work for us on Friday (we had to log into your system as
every user, export the email from Thursday night to Friday morning and import it into ours).

l will call you later today {probab|y around lpm CST), to discuss the plan for lVlonday.

Thank you,
David

71
il

CREAT|VE lT - 01079

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 21 of 26

David Tuma

Creative lT Consulting, LLC
dturna@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mailto:Joseph.Sweeney@windstream.comj
Sent: Sunday, February 16, 2014 7:47 AN|

To: David Tuma

Subject: RE: XA project

 

Hello David,

just wanted to follow up with you. Looks like the cutover isn’t complete. When speaking with Jason he had mentioned
that you were thinking about completing the cut today. | will be in today until 5pm eastern time if you wish to proceed.

Thank you,

Joseph Sweeney

CRC Data Tier 2 | ifiiindstrean'l Business Hosting Support
oi 800.316.4581:1 |f' 6?7 817,1242
Joseph.Sweeney@windstream.com | windstreamhostino,com

From: David Tuma [mai|to:dtuma@creativeitconsu|tinq.com]
Sent: Thursday, February 13, 2014 12:55 PM

To: David Tuma; Sweeney, Joseph

Cc: Jean Wilson; Jason R. White

Subject: RE: XA project

Can u assist with the mx record changes tonight.,. Or someone else tonight after opm cst? As for the public
folder security it was not just Kate, it was all users except Joe and jean, Kate was just an example

What about moving forward by creating new users, will they have access to public folders? Kate was created
manually on your system and did not have default access to see all the public folders

Sent from my Sony XperiaTM smartphone

---- Sweeney, Joseph wrote ~---

Hello David,

We hope to get the Data pull completed by the end of the day. l will e-mail you as soon as it gets completed. As for
security issue with the public folders, that issue should be resolved and your user kate should be able to see all the
folders. Jason will be the technical contact that you are working with. We should be able to do the cutover tomorrow as
long as the mx records propagate. The mx records again are west.smtp.exch029.serverdata.net and
east.smtp.exch029.serverdata.net. The autodiscover record is ar-east.exch029.serverdata.net.

Thank you,

Joseph Sweeney
CRC Data Tier 2 `| Wintistream Business Hosting Support

7

CREAT|VE lT - 01080

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 22 of 26

oz 800,316.4531,1 |f; 877.817.1242
Joseoh.Sweeney@windstream.com | windstrealnhostino_com

From: David Tuma |mailbo:dtuma@creaiiveitconsuliing.coml
Sent: Thursday, February 13, 2014 10:24 AM
To: Sweeney, Joseph

Cc: Jean Wilson; Jason R. White - B|acbox (iwhite@midcosvsten'\s.com)

Subject: RE: XA project

Joseph,

What’s the status:

Data pu|l?

Pub|ic folder security issue?

Are we going to be able to do a cutover tomorrow morning? Who’s the technical contact |’|l be working with since you

are not in?

Do we need to do any work today?(which may be difficult as l'm on site at client appointments)

71
tl

David Tuma

Creative lT Consulting, LLC
dturna@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mailto:Joseph.Sweeney@windstream.com]
Sent: Monday, February 10, 2014 12:40 P|V|

To: David Tuma

Subject: RE: XA project

 

l'm available at any time.

Joseph Sweeney

C. ’.Il Data Tier 2 ! ‘>Ninnstrearn Business i-iostir_-g Sui:-port
o: 800_316_4581,1 |f; 677.8'17_1242
Joseph.Sweeney@Windstream.corn | windsireamhostino_com

From: David Tuma |maiim:dtuma@creag‘veitgon§uliing.gom|
Sent: Monday, February 10, 2014 12:05 PM

To: Sweeney, Joseph
Subject: RE: XA project

Joseph,
When’s is a good time to call you today?

71
ti

David Tuma

CREAT|VE lT - 01081

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 23 of 26

Creative lT Consulting, LLC
dturna@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:Joseph.Sweeney@windstream.com]
Sent: Thursday, February 06, 2014 3:20 P|Vl

To: David Tuma

Subject: RE: XA project

 

Hello David,

Are you able to have your user‘s stop clearing up there mailboxes. When you move the messages internally it creates a
new message id. When we pull the data over it would create duplicate entries. l'm having my admin team, do a
complete resync 3 days priors to mimize duplications from that.

Thanks,
loe

From: David Tuma [mai|to:dtuma@creativeitconsu|tinq.com]
Sent: Wednesday, February 05, 2014 2:46 PM

To: Sweeney, Joseph

Cc: Jean Wi|son

Subject: RE: XA project

Thank you for the confirmation Joseph... the sync WlLL synchronize deletions... that is great.
At this point were anticipating for a 'cutover' on Friday the 14th....
l will need help with |VlX record changes of course... and anything else l need to do on my end.

Not sure how this date affects you.. l thought that you did NOT work on Friday's.

lf you at all CAN work that day, it would be great since you KNOW this project.

lf you can't, l would appreciate that you update another tech on all the steps.

Ex: that you have to delete any/all calendars in the public folders, and pull that fully again, etc...

Thanks in advance,
David

71
ti

David Tuma

Creative lT Consulting, LLC
dtuma@creativeitconsu@g.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mailto:Joseph.Sweeney@windstream.com]
Sent: Wednesday, February 05, 2014 1:41 PN|

To: David Tuma

Subject: RE: XA project

 

CREAT|VE lT - 01082

Case 1:15-cv-05814-.]PO Document139-10 Filed 11/26/18 Page 24 of 26

lt will sync the deleted items.

From: David Tuma imai|to:dtuma@creativeitconsu|tinq.com]
Sent: Wednesday, February 05, 2014 2:16 PM

To: Sweeney, Joseph

Subject: RE: XA project

Thanks for the confirmation Joseph.
Yes, we are still setting up outlook profiles, straggling users that are just NOW giving us their laptops.

But, | have a question, l maybe asked before.

Current users that we have already 'pulled' their data for... when you do the ‘differential' sync, it's understood that any
new data on OUR server WlLL be pulled to yours.

BUT, does that also include ANY and ALL changes in their outlook (ex: new folders, deleted emai|s, their emptied
deleted items, etc).

l'm l\/|OSTLY wondering about deleted items.. as we WANT deletions to be synchronized. Some people are cleaning up
their inboxes and sent items, and l need to know that those deletions W|LL be synchronized to your server.

Thanks,
David

71
ti

David Tuma

Creative |T Consulting, LLC
dturna@creativeitconsu|ting.com
Phone: 312-493-4781

Fax: 312-528-9221

From: Sweeney, Joseph [mai|to:ioseph.Sweeney@windstream.com]

Sent: Monday, February 03, 2014 12:39 PN|

To: Jason White; David Tuma

Cc: lVledford, l(enneth; Mcswiney, Mike; Graham, Mary; Michael DeFusco <mdefusco@mimecast.com>
lmdefusco@mimecast.comi; Baum, Rick; Marx, l(evin R; jean@exgagency.com; Brasch, Tanner; Strunk, Tracy Marie
Subject: RE: XA project

 

The process of a migration takes time. We ran into issues during the data import from the original exchange server as
well as Direct|y Link issues. Before moving forward we will need all the outlook profiles setup. We will also need to have
an autodiscover record added before we can proceed with the final cutover. l would need a date from David to when we
want to schedule the final cutover.

Joseph Sweeney

CRC Data Tier 2 | Windstream Business Hosting Support
o: 800,316.4581,1 |f; 8?'7.81?,1242
Joseph.Sweeney@windstream.com | windsireamhostino,com

 

From: Jason white [mai|to:iwhite@midcosystems.com]
Sent: Monday, February 03, 2014 11:13 AM

10

CREAT|VE lT - 01083

Case 1:15-cv-O5814-.]PO Document139-10 Filed 11/26/18 Page 25 of 26

To: Sweeney, JoSeph; David Tuma; Gambre|l, Karen

Cc: Medford, Kenneth; Mcswiney, Mike; Graham, Mary; Michae| DeFusco <mdefuscg@mimecast.com>
(mdefusco@mimecast.cgm ; Baum, Rick; Marx, Kevin R; jean@expagengy.com; Brasch, Tanner; Strun|<, Tracy Marie
Subject: RE: XA project

Why has it taken so long to convert the users to the new environment? l am looking for specifics as | don't want
Wednesday to get here and have something happen that is going to make you push this migration again.

Jason White

Account Executive

MidCo inc

221 Shore Court

Burr Ridge, |l 60527

Direct~. 630-590-8330 Fax: 630-590-8430

www.rnidcosystems.com

r.‘¢~¢u..w a- v -»v ab w

From: Sweeney, Joseph |mailtg:Joseph.Sweengy@windstream.cgm|

Sent: Monday, February 03, 2014 10:00 AM

To: Jason White; David Tuma; Gambre||, Karen

Cc: Medford, Kenneth; Mcswiney, Mike; Graham, Mary; Michae| DeFusco <mdefuscg@_mimecast.com>
(mdefusco@mimegst.com); Baum, Rick; Marx, Kevin R; jean@expagengy.com; Brasch, Tanner
Subject: RE: XA project

When Speaking with David he expects to have all of his e-mail clients updated to the new outlook profiles on
Wednesday. After that is completed then we are able to move forward with the migration.

Thank you,

Joseph Sweeney

CRC Data Tier 2 | Windstream Business iiosting Suppoit
oz 800_316.4581,1 |f; 8?7.81?_1242
Joseph.Sweeney@windstream.com | windsireamhosiinocom

 

From: Jason White |mailto:jwhite@midcosj§tem§.com]

Sent: Monclay, February 03, 2014 10:57 AM

To: Sweeney, Joseph; David Tuma; Gambre|l, Karen

Cc: Medford, Kenneth; Mcswiney, Mike; Graham, Mary; Michae| DeFusco €mdefusc mimecast.com>

(mdefusco@mime@st.com); Baum, Rick; Marx, Kevin R; jean@expagengy.com; BraSCh, Tanner
Subject: XA project

All,
Can l please get an update on this project? l had a phone call with XA last week and just learned that they are still not
on the new email solution that was promised at the beginning of January. l unfortunately had to step away for a bit and

had limited access to email and phone but before l left l truly thought this was well in hand.

Regards,

11

CREAT|VE lT - 01084

CaS€ 1215-CV-05814-.]PO

Jason White

Account Executive

MidCo inc

221 Shore Court

Burr Ridge, ll 60527

Direct: 630-590-8330 Fax: 630-590-8430

www.rnidcosystems.com

b l'--u h' m .. -¢- u»,, _

Document139-10 Filed 11/26/18 Page 26 of 26

 

This email message and any attachments are for the sole use of the intended recipient(s). Any unauthorized
review, use, disclosure or distribution is prohibited If` you are not the intended recipient, please contact the

sender by reply email and destroy all copies of the original message and any attachments

12

CREATIVE lT - 01085

